DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on April 05, 2022.  Claims 1, 2, 3, 5 & 6.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2009 / 0166390 A1) to Flaherty in view of (U.S. Patent Number 5,108,141) to Anderson; (U.S. Patent Number 5,494,327) to Derecktor; (U.S. Patent Number 3,594,035) to Ferguson, (U.S. Patent Number 5,927,782) to Olms, (U.S. Patent Number 9,586,629) B2) to Leitner, (U.S. Patent Number 9,566,914 B2) to Marr, Jr. et., and (U.S. Patent Number 9,493,123 B2) to Martin.
Regarding claim 1, Flaherty discloses the vehicle rack (30) comprising: two cross beams (i.e. Left & Right (36 & 40) in Figures 3, 4 & 5), the cross beams (i.e. Left & Right (36 & 40) in Figure 3, 4 & 5) being rods parallelly placed, the bottom center of the cross beam (i.e. Left & Right (40) in Figure 5) being provided with the sliding slot (i.e. Bottom Slot of (40) in Figure 5) along the beams (40) (See Figures 5 & 9); 
two fixing rods (i.e. Front & Rear (34) in Figure 4), the fixing rods (i.e. Front & Rear (34) in Figure 4) being hollow and each including the H-shaped reinforcing seat (i.e. Cross View of (34) in Figures 3 & 4), the H-shaped reinforcing seat (i.e. Cross View of (34) in Figures 3 & 4) forming the upper sliding slot I (i.e. Upper Center Slot of (34) in Figures 3 & 4) on the top surface of the fixing rod (i.e. Front & Rear (34) in Figure 4) and forming the lower sliding slot I (i.e. Lower Center Slot of (34) in Figure 9) on the bottom surface of the fixing rod (i.e. Front & Rear (34) in Figure 4); the fixing rods (i.e. Front & Rear (34) in Figure 4) being particular to the two cross beams (i.e. Left & Right (36 & 40) in Figure 5 & 9); 
the plurality of connecting seat (46), the connecting seats (46) movably connecting the cross beams (40) and the fixing rods (34) (See Figure 9), the connecting seats (46) including upper bolt connecting parts (54), upper bolts (88) passing through the upper bolt connecting parts (54); 
the plurality of supporting frames (i.e. Left & Right (48) in Figure 4), the fixing rods (34) each connecting two supporting frames (i.e. Left & Right (48) in Figures 3 & 4);
the mobile frame (38), wherein the mobile frame (38) includes the cross rod (See Figures 3 & 4); and the mobile frame (38) is connected to the cross beam (i.e. Left & Right (36 & 40) in Figures 3, 4 & 5) by the connecting seat (46 or 47) (See Figure 3).
However, Flaherty does not explicitly disclose hollow square rods.
Anderson teaches the vehicle rack (See Figure 1) having hollow square rods (20) (See Figures 2 & 3) for the purpose of removably interconnecting with the frame (See Column 2, lines 40 & 41).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the hollow square rods as taught by Anderson with the vehicle rack of Flaherty in order to removably interconnect with the frame (See Column 2, lines 40 & 41).
However, Flaherty does not disclose clamping plates to connect the sliding slot and the upper sliding slot I; and the supporting frames including lower bolt connecting parts, lower bolts passing through the lower bolt connecting parts and clamping plates to connect the supporting frames and the fixing rods.
Derecktor ‘327 teaches the fixing rods (i.e. Front & Rear (80) in Figure 1) being hollow and each including an H-shaped reinforcing seat (See Figure 3), the H-shaped reinforcing seat (i.e. Front & Rear (80) in Figure 1) forming an upper sliding slot I (86) on the top surface (92) of the fixing rod (80) and forming the lower sliding slot I (88) on the bottom surface (94) of the fixing rod (80) (See Figure 3); 
clamping plates (i.e. Upper & Lower (96) in Figure 1) to connect the sliding slot (88) and the upper sliding slot I (86); and
the plurality of supporting frames (78), the fixing rods (i.e. Front & Rear (80) in Figure 1) each connecting two supporting frames (i.e. Left & Right (78) in Figure 1), the supporting frames (78) including lower bolt connecting parts (84), lower bolt (98) passing through the lower bolt connecting parts (84) and clamping plates (96) to connect the supporting frames (78) and the fixing rods (80) (See Figure 3) for the purpose of allowing the user to completely breakdown the rack when it is no longer needed to be transported (See Column 5, lines 41 – 53).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make clamping plates to connect the sliding slot and the upper sliding slot I; and the supporting frames include the lower bolt connecting parts, lower bolts passing through the lower bolt connecting parts and clamping plates to connect the supporting frames and the fixing rods as taught by Derecktor with the vehicle rack of Flaherty in order to allow the user to completely breakdown the rack when it is no longer needed to be transported.
However, Flaherty does not explicitly disclose including two vertical rods; the two vertical rods and cross rod forming the U-shape.
Ferguson teaches the mobile frame (i.e. Forward (11) in Figure 2) being U-shaped (See Figures 2 & 5), wherein the mobile frame (i.e. Forward (11) in Figure 2) includes two vertical rods (i.e. Left & Right (23) in Figure 2) and cross rod (21); the two vertical rods (i.e. Left & Right (23) and the cross rod (21) form the U-shape (See Figures 2 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the mobile frame including two vertical rods; and the two vertical rods and cross rod form the U-shape as taught by Ferguson with the vehicle rack of Flaherty in order to prevent stored long pieces of equipment such as ladders or boards from sliding off the sides of the vehicle rack (See Column 3, lines 33 – 41).
However, Flaherty does not explicitly disclose the cross rod located below the cross beams; and the mobile under the cross beams.
Olms teaches the cross rod (18 & 19) is located below the cross beams (16 & 17); and the mobile frame (22) is connected to the cross beams (16 & 17) and under the cross beams (16 & 17) (See Column 2, lines 60 – 64) (See Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the cross rod located below the cross beams; and the mobile frame is connected to the cross beam and under the cross beams as taught by Olms with the vehicle rack of Flaherty in order to prevent failure and still allow the overhead rack system to flex and twist as needed (See Column 3, lines 10 – 13).
However, Flaherty does not explicitly disclose the mobile frame (38) adapted for moving back and forth along the cross beam (i.e. Left & Right (36 & 40) in Figures 3, 4 & 5).  
Leitner teaches the mobile frame (106) connected to the cross beam (i.e. Left & Right (124) in Figures 1 & 2) by the connecting seat (144) and the mobile frame (106) adapted for moving back and forth (See Figure 2) along the cross beam (i.e. Left & Right (124) in Figures 1 & 2) (See Column 8, lines 57 – 60) (See Column 9, lines 1 – 15) (See Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at time the invention was effectively filed to make the mobile frame adapted for moving back and forth along the cross beam as taught by Leitner with the vehicle rack of Flaherty in order to allow the user to determined a desired location (See Column 8, lines 57 – 65).
However, Flaherty does not disclose the plurality of fixing seats wherein: the fixing seats each include the lower connector, the seat body, the moving clamp and the fastening bolt; the seat body is the right-angle aluminum alloy plate and includes the sliding slot II on top, the top surface of the seat body connecting with the lower connector; the moving clamp is the C-shaped alloy clamp and includes the slider and the fastening bolt hole; and the fastening bolt passes through the fastening bolt hole to secure the seat body to a vehicle.  
Marr, Jr. et al., teaches further comprising the plurality of fixing seats (114) wherein: the fixing seats (114) each include the lower connector, the seat body (114D & 114E), the moving clamp (124) and the fastening bolt (124A); the seat body (114D & 114E) is the right-angle aluminum alloy plate (See Column 9, lines 4 & 5) and includes the sliding slot II (114F) on top (See Figure 15), the top surface of the seat body (114D & 114E) connecting with the lower connector; the moving clamp (124) is the C-shaped alloy clamp (See Figure 12) and includes the slider (124B) and the fastening bolt hole (i.e. Hole at Lower Portion of (124) in Figure 12); and the fastening bolt passes through the fastening bolt hole to secure the seat body to a vehicle (See Column 12) for the purpose of securing the rack system to the side wall of the truck bed (See Column 4, lines 61 – 63).  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the plurality of fixing seats wherein: the fixing seats each include the lower connector, the seat body, the moving clamp and the fastening bolt; the seat body is the right-angle aluminum alloy plate and includes the sliding slot II on top, the top surface of the seat body connecting with the lower connector; the moving clamp is the C-shaped alloy clamp and includes the slider and the fastening bolt hole; and the fastening bolt passes through the fastening bolt hole to secure the seat body to a vehicle as taught by Marr, Jr. et al., with the vehicle rack of Flaherty in order to secure the rack system to the truck bed (See Column 4, lines 61 – 63).
However, Flaherty as modified by Marr, Jr. et al., does not explicitly disclose an aluminum alloy clamp.
Marr, Jr. et al., further recites: “It would be appreciated by those skilled in the art that various changes and modifications can be made to the illustrated embodiments without departing from the spirit of the present invention.  All such modifications and changes are intended to be covered by the appended claims.” (See Column 9, lines 57 – 61).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make an aluminum alloy clamp, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin.
However, Flaherty does not disclose wherein: the fastening bolt is provided with the fastening block.
Martin teaches the fastening bolt (70) is provided with the fastening block (48, 62 & 64) at top (See Figure 6) for the purpose of providing a secure fit (See Column 11, lines 34 & 35).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the fastening bolt provided with the fastening block at top as taught by Martin with the vehicle rack of Flaherty in order to provide a secure fit (See Column 11, lines 34 & 35). 

Regarding claim 2, Flaherty discloses wherein: the sliding slot (i.e. Bottom Slot of (40) in Figure 5) is provided with the square hole (i.e. Square Opening Portion of (80) in Figure 5), and the square hole has a width larger than a width of the sliding slot (i.e. Bottom Slot of (40) in Figure 5).  

Regarding claim 3, Flaherty discloses wherein: the center of the connection seat (46) includes a reinforcing plate (i.e. Ribs in Figure 8); and the top of the connecting seat (46) is extended with the shaped body, the shaped body being clamped on the bottom outer side of the cross beam (40) (See Figures 8 & 9). 
However, Flaherty does not explicitly disclose the U-shape body.
Flaherty recites: “These and other variations, which will be appreciated by those skilled in the art, are within the intended scope of this invention as claimed below. As previously stated, detailed embodiments of the present invention are disclosed herein; however, it is to be understood that the disclosed embodiments are merely exemplary of the invention that may be embodied in various forms.” (See Paragraph 0047).
Therefore, it would have been an obvious matter of design choice to make the U-shape body, since such a modification would have involved a mere change in shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
 
Regarding claim 5, Flaherty as modified by Derecktor discloses wherein: 9Docket No.: 20100.019.13the fixing rod (i.e. Front & Rear (12) in Figure 1) includes closed covers at both ends (See Figure 1), and the closed covers seal both ends of the upper sliding slot I and the lower sliding slot I (See Figures 1 & 3).  

Regarding claim 6, Flaherty as modified by Derecktor discloses the plurality of rope fixing buckles (i.e. Front & Rear (102) in Figure 1), wherein each rope fixing buckle (i.e. Front & Rear (102) in Figure 1) includes the bolt head (i.e. (82) of (102) in Figures 1 & 3), the clamping plate (i.e. (96) of (102) in Figure 1), the clamping seat (i.e. Bottom Horizontal Portion of (102) adjacent (80) in Figure 1), and the ring buckle (i.e. Circular Top Portion of (102) in Figure 1); the clamping seat (i.e. Bottom Horizontal Portion of (102) adjacent (80) in Figure 1) connects the bolt head (i.e. (82) of (102) in Figure 1) and the ring buckle (i.e. Circular Top Portion of (102) in Figure 1); and the clamping plate (i.e. (96) of (102) in Figure 1) connects with the sliding slot (86) (See Column 5, lines 55 – 65) (See Figure 1 & 3).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 3, 5 & 6 have been considered but are moot because the new ground in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent Design Number 624,005 S to Winner et al., teaches the cross rod is located below the cross beams; and the mobile frame is connected to the cross beams and under the cross beams (See Figures 5, 7, 8 & 9).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734